Citation Nr: 1201032	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-38 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for a back disability, including degenerative disc disease.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a right ankle disability.

8.  Entitlement to service connection for a left ankle disability.

9.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from May 1973 to May 1993.  

These claims come before the Board of Veterans' Appeals on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified in support of these claims during a videoconference hearing held before the undersigned Acting Veterans Law Judge in June 2011.  During this hearing, on the Veteran's request, the Board agreed to recharacterize the claim initially certified as entitlement to service connection for spina bifida as entitlement to service connection for a back disability, including degenerative disc disease.  See transcript at page 2.

The Board addresses the claims of entitlement to service connection for a back disability, including degenerative disc disease, asthma, sinusitis, a right knee disability, a left knee disability, a right ankle disability, a left ankle disability and a neck disability in the REMAND portion of this decision, below, and REMANDS these claims to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


FINDING OF FACT

On June 29, 2011, prior to the promulgation of a decision in this case, the Veteran withdrew the appeal as to the claim of entitlement to service connection for flat feet on the record at his hearing.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the claim of entitlement to service connection for flat feet are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Either an appellant or his or her authorized representative may request withdrawal.  38 C.F.R. § 20.204 (2011). 

On June 29, 2011, prior to the promulgation of a decision in this case, the Veteran withdrew the appeal as to the claim of entitlement to service connection for flat feet on the record at his hearing.  The Board accepts this statement, now in writing and part of the hearing transcript, as a withdrawal of the claim.  With regard to this claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review it and it must be dismissed.


ORDER

The appeal on the claim of entitlement to service connection for flat feet is dismissed.


REMAND

Prior to adjudication of the other claims in appellate status, additional development is required.  See 38 C.F.R. § 19.9 (2011).

First, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between current disability and service must be sufficient and, depending on the nature thereof, may include an assertion by the Veteran linking the two.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a conclusory, generalized statement relating an in-service illness to present medical problems is not sufficient to necessitate obtaining a VA examination and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.  

In this case, examinations in support of the claims for service connection for a back disability, including degenerative disc disease, asthma, sinusitis, right and left knee disabilities, right and left ankle disabilities and a neck disability are necessary.  The Veteran's service treatment records establish that the Veteran received treatment for respiratory, back, knee and right ankle complaints during service.  At his hearing, he provided credible testimony that, although he did not receive treatment for neck complaints in service, he began experiencing neck pain, a symptom capable of lay observation, during that time frame, in the 1980s.  See transcript at pg. 6.  He also testified that he began experiencing left ankle pain during service, in the late 1970s or early 1980s.  See transcript at pg. 8.  

Post-service medical evidence establishes that the Veteran currently has respiratory, back, neck, knee and ankle disorders and asthma.  According to the Veteran, these disorders initially manifested during service, including as pain and breathing difficulties, and has continued to do so since discharge from service in 1993.  The Veteran's statements in this regard represent evidence of continuity of lay-observable respiratory, back, neck, knee and ankle symptomatology.  To date, however, VA has not obtained a medical opinion as to whether any current respiratory, back, neck, knee or ankle disorder was incurred in or aggravated by service.  

Moreover, when evaluating the Veteran's claim for service connection for asthma, the RO treated the disorder as if it preexisted service.  The Veteran's entrance examination does not mention this disorder, but service treatment records include reported histories of childhood asthma.  Given this fact, also needed is a medical opinion addressing the possibility of in-service aggravation of the asthma.  

Second, the Veteran asserts that he was exposed to asbestos during service, including while serving on the USS Enterprise, USS Davidson and the USS Richard E. Byrd, and his exposure in this regard caused or aggravated his respiratory symptoms.  During the course of this appeal, the RO attempted to verify the Veteran's alleged exposure through the National Personnel Records Center, but as the Veteran's representative pointed out during the hearing, see transcript at pgs. 11-12, at that time, in doing so, the RO identified only one of the three ships on which the Veteran served.  It is thus unclear whether the RO exhausted all avenues of development in support of this assertion.  

This case is REMANDED for the following actions	:

1.  Exhaust all avenues of development in an effort to verify the Veteran's alleged exposure to asbestos while serving on the USS Enterprise, USS Davidson and the USS Richard E. Byrd.

2.  After associating with the claims file the documents obtained pursuant to the previous instruction, arrange for the Veteran to undergo a VA examination in support of his claims for service connection for asthma and sinusitis.  The claims folder should be provided to and be reviewed by the examiner in conjunction with the examination.  Advise the examiner that the Veteran is competent to report observable symptoms experienced during and after service, including, in part, breathing difficulties and sinus pain, and that any opinion proffered should contemplate these symptoms.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then follow the instructions below.

a) record in detail the Veteran's history of pre-service, in-service and post-service respiratory complaints and alleged asbestos exposure (including during employment); 

b) diagnose any respiratory disorder shown to exist, including, if appropriate, asthma and sinusitis; 

c) opine whether the disorder(s) is (are) at least as likely as not etiologically related to the Veteran's period of active service, including reported observable respiratory symptoms, documented respiratory complaints and alleged asbestos exposure as described; 

d) if not, opine whether the disorder, particularly asthma, preexisted service and, if so, whether it increased in severity beyond its natural progress during service;

e) provide detailed rationale, with specific references to the record, for the opinions expressed; and

f) if an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that is outstanding that would aid in providing such an opinion.

3.  Arrange for the Veteran to undergo a VA examination in support of his claims for service connection for knee, ankle, back, and neck disorders.  The claims folder should be provided to and be reviewed by the examiner in conjunction with the examination.  Advise the examiner that the Veteran is competent to report observable symptoms experienced during and after service, including, in part, knee, ankle, back, and neck pain, and that any opinion proffered should contemplate these symptoms.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then follow the instructions below.

a) record in detail the Veteran's history of pre-service, in-service and post-service knee, ankle back, and neck symptoms; 

b) diagnose any knee, ankle, back, and neck disorder shown to exist; 

c) opine whether the disorder(s) is(are) at least as likely as not etiologically related to the Veteran's period of active service, including reported observable knee, ankle, back, and neck symptoms and documented knee, ankle, back, and neck complaints; 

d) provide detailed rationale, with specific references to the record, for the opinions expressed; and

e) if an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that is outstanding that would aid in providing such an opinion.

4.  Review the examination reports to ensure that they comply with these remand instructions and, if not, return them to the examiners for correction.  

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999) 

These claims must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


